Title: To Benjamin Franklin from Samuel Johnson, [November 1750]
From: Johnson, Samuel
To: Franklin, Benjamin


Sir:
[November 1750]
As I could not make a tour to Philadelphia this Fall I have lately taken a Car’g [carriage] ride to several parts of this Colony and being absent when your kind letter arrived, this must be my apology for not answering last [illegible]. Nobody would imagine that the draught you have made for an English education was done by a Tradesman. But so it sometimes is, a True Genius will not content itself without entering more or less into almost everything, and of mastering many things more in spite of Fate it self. I cannot pretend to be qualified to criticize much on things of this kind having never had anything that could be called an Education myself, the most of what I did learn being of such a cobweb kind that the best thing I could do with it was to forget it as fast as I could. So that I am free to say that I am not able to find any fault with your scheme much less to devise a better. So far from this that I can’t but admire it as a most excellent Draught and particularly your contrivance to promote [public?] speaking and sundry observations on the advantages of good reading and speaking. The only thing I can think of that may meliorate what you have done is that as the business of your third class seems less than that of the others, and that you say nothing of Rhetoric and Oratory considered as an Art, perhaps you might have done well to prescribe in that year the learning of some system of Rhetoric so as to have a good notion of the Tropes and Figures. The best I know of is that of Blackwell on the Classics; this therefore and the Port Royal art of Speaking … would be well thummed in that year. And … you might do well to mention Milton and Telemachus and the Travells of Cyrus with the works of Shakespear, Addison and Pope and Swift … as the best English classics. If you have a copy of this Draught I would beg to keep this, otherwise I would transcribe and return it 2 or 3 posts hence when I will also return my Noetica but as I am now examining one Ellis a late piece on the original of our Knowledge especially of Divine things, I would see whether it will administer any thing that may be an advantage to it, but I must … you capable of having suggested what might have been of use to it and I wish you had. Indeed I might have much enlarged if I had not been obliged to study brevity. If I should never remove to your parts I shall be glad to be as useful to your great design as I am able. By the way, I have heard you have had bad success in inoculating. I should be glad to know if truth. My very humble service to Messrs. John and Francis. I remain &c. &c.
S.J.
